NUMBER 13-09-00439-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



ULYSSES SANCHEZ,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 93rd District Court 
of Hidalgo County, Texas.



MEMORANDUM OPINION
 
Before Justices Yañez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Appellant, Ulysses Sanchez, attempts to appeal his conviction for manslaughter. 
The trial court has certified that this "is a plea-bargain case, and the defendant has NO
right of appeal."  See Tex. R. App. P. 25.2(a)(2).
	On August 5, 2009, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On October 26, 2009, counsel filed a letter brief with this Court.  Counsel states that
the appellant did not seek a direct appeal in this matter, as the proper remedy is a petition
for habeas corpus.  Counsel's response does not establish that the certification currently
on file with this Court is incorrect or that appellant otherwise has a right to appeal. 
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.

							PER CURIAM
Do not publish.  
See Tex. R. App. P. 47.2(b).
Delivered and filed 
the 19th day of November, 2009.